On Petition for Rehearing.
Nichols, J.
Appellant earnestly contends that the question decided in the original opinion that refers to the admissibility of evidence was not before the court for the reason that the record does not show the filing of the bill of exceptions.
13. It appears by the record that oh November 3, 1917, the motion for a new trial was overruled, at which time appellant was given forty-five days within which to file its bill of exceptions. On December 15, 1917, an entry shows that the official reporter filed her longhand transcript of the evidence, objections thereto, rulings thereon, and the exceptions taken and reserved thereto, “which said longhand transcript was in words and figures following:” (Then follows in the record what purports to be a general bill of exceptions.) Without other identification, it is clear that this would not be sufficient to show the filing of the bill of exceptions within the time fixed by the court. On the last page of the bill, the trial judge certifies that “within the time fixed by the court for filing the same, the defendant tendered this, his bill of exceptions, and prays that *696the same might be signed, sealed and made a part of the record in this case, which is accordingly so done this 13th day of December, 1917.” Then follows the signature of the judge of the court, and on the same page a file mark as follows: “Filed December 15, 1917, Jos. C. Clark, Clerk, Owen Circuit Court.” The clerk’s final certificate to the transcript certifies as follows: “The above and foregoing transcript contains a full, true, correct and complete copy of all papers and entries in said cause filed in my office as such clerk, and recorded in the records of this office, including the original bill of exceptions, the evidence in said cause, which original bill of exceptions is inserted in said transcript without copying as required by the above and foregoing praecipe.” The certificate is dated December 15, 1917, and signed by the clerk of the Owen Circuit Court, with seal attached.
It will be observed that the clerk’s certificate is dated within the time fixed for the filing of the bill of exceptions. We hold that it sufficiently appears both by appellant’s brief and by the record that the bill of exceptions was filed, and that it was filed within the time required by the court’s order.
The petition for rehearing is overruled.